Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of IMES (US 20120046859 A1) and further in view of Annaiyappa (US 20080173480 A1). 
 	As per claim 1, Vestal teaches a method related to monitoring oil or gas wells (Vestal, ¶0041, a method related to recording/monitoring oil or gas wells; also see ¶0052), the method comprising: registering with a location-based service configured to provide oil and gas data to a software application running on a smartphone (Vestal, ¶0052-53 and ¶0065, registering with location server/service (i.e. GIS technology) configured to provide oil and gas data to an application program on the communication device (i.e. smartphone)); providing a graphical mapping interface on the smartphone through the software application (Vestal, ¶0052, produce/provide a graphical mapping interface on the communication device); displaying an icon associated with an oil or gas well via the software application that is within a geo-fenced drilling operation that (Vestal, ¶0069-70, displaying icons related with oil or gas data or well on the communication device that is within physical area of interest (i.e. geospatial/geofence) 
receiving a selection through an input via a touchscreen on a graphical user interface (Vestal, ¶0048 and ¶0013, receiving a selection from user via input by touchscreen of user interface), which provides additional information associated with the geo-fenced drilling operation (Vestal, ¶0048 and ¶0113, receiving via touch screen of communication device user input such as text which provides additional information related to geospatial drilling project). 
 	However, Vestal does not explicitly teach displaying a distance from the smartphone to at least one oil or gas well.
 	In the same field of endeavor, IMES teaches displaying a distance from the smartphone to at least one oil or gas well (IMES, ¶0068 and ¶0150, displaying on the mobile device display 508 a distance from the mobile device to site 202 (site 202 according to an aspect of the disclosure site 202 can include a residential site, and industrial site (i.e. oil or gas well), a manufacturing site, a commercial site, or any combination thereof)). 
 	It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply IMES to Vestal so that mobile energy management system 
 	However, Vestal in view of IMES does not explicitly teach displaying one or more permit details related to rig on the touchscreen and within the geofence drilling operation. 
	In the same field of endeavor, Annaiyappa teaches displaying one or more permit details related to rig on the touchscreen and within the geofence drilling operation (Annaiyappa, ¶0025 and ¶0076, displaying document/permit information related to rig drilling operation on the display screen 600 (i.e. touchscreen display; ¶0058) and within the drilling operation area).  
	It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal in view of IMES to incorporate Annaiyappa’s teaching of device, method and system for augmenting a traditional drilling or workover rig with automated operational, monitoring and reporting system to improve efficiency and provide more capability for less investment for the end user (Annaiyappa, ¶0008). 
As per claim 2 as applied to claim 1 above, Vestal teaches displaying a text box comprising a well identification and a hyperlink to a well log associated with the well ID (Vestal, ¶0088-89 and ¶0111, displaying a webpage includes well identification and hyperlink to well log related to well identification). 

 	As per claim 4 as applied to claim 1 above, Vestal teaches displaying a well identification number and a link to an adaptive drilling profile for the oil or gas well associated with a well identification (Vestal, ¶0089, displaying a well identification number and a webpage/link to drilling record/profile for the oil or gas well associated with a well identification). 
B)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of IMES (US 20120046859 A1) and further in view of Annaiyappa (US 20080173480 A1) and Williams (US 20150000980 A1). 
 	As per claim 5 as applied to claim 1 above, Vestal, IMES and Annaiyappa does not explicitly teaches displaying an indication of well depth, a name of the operator of the oil or gas well, an API number, and the distance to the oil or gas well at the same time.  
 	In the same field of endeavor, Williams teaches displaying an indication of well depth, a name of the operator of the oil or gas well, an API number, and the distance to the oil or gas well at the same time (Williams, ¶0081-83, representing well depth, operator of the well, API units/numbers, distance to the well at the real time).
 	 It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal, IMES and Annaiyappa to incorporate Williams’s teaching of method of drilling a well includes selecting a target 
C)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of IMES (US 20120046859 A1) and further in view of Annaiyappa (US 20080173480 A1) and Samuel (US 20150315897 A1). 
 	As per claim 6 as applied to claim 1 above, Vestal, IMES and Annaiyappa does not explicitly teaches displaying a heat map based upon activity in the geo-fenced drilling operation.  
 	In the same field of endeavor, Samuel teaches displaying a heat map based upon activity in the geo-fenced drilling operation (Samuel, ¶0031, representing or displaying a heat-map based on activity of drilling event/operation). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was filed to have modified the teaching of Vestal, IMES and Annaiyappa to incorporate Samuel’s teaching of a method and system of receiving data indicative of location of a first wellbore; identifying an offset well, the offset well within a predetermined distance of the first wellbore, and adjusting a drilling parameter for purpose of predicting and visualizing drilling events (Samuel, abstract). 
D)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of IMES (US 20120046859 A1) and further in view of Annaiyappa (US 20080173480 A1) and Dwinnell (US 20020161685 A1).
 	As per claim 7 as applied to claim 1 above, Vestal in view of IMES and Annaiyappa does not explicitly teach providing oil and gas permit data within the geo-
 	In the same field of endeavor, Dwinnell teaches providing oil and gas permit data within the geo-fenced drilling operation to the software application and displaying oil and gas permit data on the software application (Dwinnell, ¶0054 and ¶0060, providing permit data within zone of interests of drilling operation to the web browser application and displaying the data on the application). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal in view of IMES and Annaiyappa to incorporate Dwinnell’s teaching of systems and methods by which investors in, and managers of, business activities taking place at remote sites, such as oil and gas drilling sites to obtain qualitative and quantitative information regarding those business activities (Dwinnell, ¶0009). 
E)	Claims 9-13, 15-16, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of Annaiyappa (US 20080173480 A1) and further in view of IMES (US 20120046859 A1).
 	As per claim 9, Vestal teaches a system comprising a software application running on a smartphone or pad computer device (Vestal, ¶0065, a system for application program running on cellular phones or portable computer, or PDAs), wherein the software application, running on the smartphone or pad computer, is capable of: registering with a location-based service configured to provide oil and gas data (Vestal, ¶0052-53, registering with location server/service (i.e. GIS technology) configured to provide oil and gas data to an application on the communication device (i.e. 
	However, Vestal does not explicitly teach at the same time as displaying whether an oil or gas well is vertical or horizontal, the depth of the oil or gas well, and the API number of the oil or gas well, displaying a distance; and displaying one or more permits related to the oil or gas well within a geo-fenced drilling operation. 
	In the same field of endeavor, Annaiyappa teaches at the same time as displaying whether an oil or gas well is vertical or horizontal, the depth of the oil or gas well, and the API number of the oil or gas well, displaying a distance (Annaiyappa, ¶0076, displaying other information pertaining to the rig drilling system (i.e. up and down, thus vertical or horizontal, ¶0008; depth ¶0035); and displaying one or more permits related to the oil or gas well within a geo-fenced drilling operation (Annaiyappa, ¶0025 and ¶0076, displaying document/permit information related to rig drilling operation on the display screen 600 (i.e. touchscreen display; ¶0058) and within the drilling operation area).  
	It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal to incorporate Annaiyappa’s teaching of device, method and system for augmenting a traditional drilling or workover rig with automated operational, monitoring and reporting system to 
 	However, Vestal in view of Annaiyappa does not explicitly teach display a distance between the smartphone or pad computer device and the oil or gas well at same time on a graphical user interface.  
 	In the same field of endeavor, IMES teaches display a distance between the smartphone or pad computer device and the oil or gas well at same time on a graphical user interface (IMES, ¶0066 and ¶0150, displaying on the mobile device display 508 a distance from the mobile device to site 202 at the same interval/time (site 202 according to an aspect of the disclosure site 202 can include a residential site, and industrial site (i.e. oil or gas well), a manufacturing site, a commercial site, or any combination thereof)). 
 	It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply IMES to Vestal in view of Annaiyappa so that mobile energy management system at a site using the proximity detection of a mobile device based upon the detection of a plurality of zones to simultaneously present the boundary of each zone and the current location of the mobile device within the display screen of the mobile device (IMES, abstract). 
	As per claim 10 as applied to claim 9 above, Vestal teaches wherein the software application is configured to display two or more touchscreen icons that represent two or more oil or gas wells located within the geo- fenced drilling operation on a graphical mapping interface (Vestal, ¶0069-70, displaying icons related with oil or gas data or well 
 	As per claim 11 as applied to claim 9 above, Vestal in view of IMES teaches wherein the software application is configured to filter information based upon the geo-fenced drilling operation comprising two or more wells (Vestal, ¶0084, filtering the information or rigs based on number of criteria (i.e. geospatial drilling project), and 95Docket No. 2516.0002PATENTwherein the software is configured to display a route between two or more wells (IMES, ¶0068, display travel direction or route between two or more locations) associated with the geo-fenced drilling operation (Vestal, ¶0069-70, physical area of interest (i.e. geospatial/geofence) drilling project/operation on the mapping interface). 
 	As per claim 12, Vestal teaches a system comprising a software application running on a smartphone or pad computer device (Vestal, ¶0065, a system for application program running on cellular phones or portable computer, or PDAs), wherein the software application, configured to run on the smartphone or pad computer device, is operable to: register with a location-based service configured to provide oil and gas data (Vestal, ¶0052-53, registering with location server/service (i.e. GIS technology) configured to provide oil and gas data to an application on the communication device (i.e. smartphone)); display a graphical mapping interface including roads on a graphical user interface (Vestal, ¶0052 and ¶0062-63, displaying data such as highways/roads on the graphical map interface); display, on the graphical user interface, two or more icons wherein each icon represents an oil or gas well that is within a geo-fenced drilling operation (Vestal, ¶0069-70, displaying icons related with oil or gas data or well on the 
 	However, Vestal does not explicitly teach display one or more permits associated with the two or more oil or gas well that are within a geo-fenced drilling operation while also displaying geo-fenced drilling operation. 
 	In the same field of endeavor, Annaiyappa teaches display one or more permits associated with the two or more oil or gas well that are within a geo-fenced drilling operation while also displaying geo-fenced drilling operation (Annaiyappa, ¶0025 and ¶0076, displaying document/permit information related to rig drilling operation on the display screen 600 (i.e. touchscreen display; ¶0058) and within the drilling operation area and displaying other information related to rig operation).  
It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal to incorporate Annaiyappa’s teaching of device, method and system for augmenting a traditional drilling or workover rig with automated operational, monitoring and reporting system to improve efficiency and provide more capability for less investment for the end user (Annaiyappa, ¶0008). 
 	However, Vestal in view of Annaiyappa does not explicitly teach create a route between two or more oil and gas wells; and display the route on the graphical mapping interface.  
 	In the same field of endeavor, IMES teaches create a route between two or more oil and gas wells; and display the route on the graphical mapping interface (IMES, ¶0068 and ¶0150, generating or creating travel direction or route between two or more 
 	It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply IMES to Vestal and Annaiyappa so that mobile energy management system at a site using the proximity detection of a mobile device based upon the detection of a plurality of zones to simultaneously present the boundary of each zone and the current location of the mobile device within the display screen of the mobile device (IMES, abstract). 
 	As per claim 13 as applied to claim 12 above, Vestal teaches wherein the software application is configured to display a text box on the graphical mapping interface that displays an operator name associated with at least one or more oil or gas wells (Vestal, ¶0092 and table 1, display a text box that displays operator name associated with gas well).  
 	As per claim 15 as applied to claim 13 above, Vestal teaches wherein the software application is further configured to create a report based upon at least one unconventional oil and gas play (Vestal, ¶0097, create a report based on unusual gas rigs (e.g. unassigned rigs, rig moving with no location set, etc.)).  
 	As per claim 16 as applied to claim 13 above, Vestal teaches wherein the software application is further configured to create a graphical report based upon the geo-fenced drilling operation (Vestal, ¶0069, create a visual report based upon the drilling projects/operations).   

 	In the same field of endeavor, IMES teaches wherein the software application is configured to receive GPS data (IMES, ¶0103, receiving GPS data) which is associated with the location of an oil or gas rig (IMES, ¶0103, associated with the location of site 202 (i.e. oil or gas rig)).
	It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply IMES to Vestal and Annaiyappa so that mobile energy management system at a site using the proximity detection of a mobile device based upon the detection of a plurality of zones to simultaneously present the boundary of each zone and the current location of the mobile device within the display screen of the mobile device (IMES, abstract). 
 	As per claim 20 as applied to claim 13 above, Vestal teaches wherein the software application is configured to receive a voice command related to an oil or gas rig (Vestal, ¶0113, receive user’s input/command such as audio/voice related to oil or gas rig) and display data responsive to the voice command related to the oil or gas rig (Vestal, ¶0111 and ¶0113, and display information responsive to user’s input (i.e. audio input) related to the oil or gas rig). 

F)	Claims 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of Annaiyappa (US 20080173480 A1) and further in view of IMES (US 20120046859 A1) and Dwinnell (US 20020161685 A1). 

 	In the same field of endeavor, Dwinnell teaches wherein the software application is configured to receive a notification if a permit is filed within the geo-fenced drilling operation (Dwinnell, ¶0060, verifying that permit is delivered within the zone of interest of drilling rig operation). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was filed to have modified the teaching of Vestal in view of Annaiyappa and IMES to incorporate Dwinnell’s teaching of systems and methods by which investors in, and managers of, business activities taking place at remote sites, such as oil and gas drilling sites to obtain qualitative and quantitative information regarding those business activities (Dwinnell, ¶0009). 
 	As per claim 17 as applied to claim 13 above, Vestal and Annaiyappa and IMES does not explicitly teach wherein a geo-fence is displayed on the graphical mapping interface and where the geo-fence represents oil or gas production of at least one oil or gas well.
 	In the same field of endeavor, Dwinnell teaches wherein a geo-fence is displayed on the graphical mapping interface and where the geo-fence represents oil or gas production of at least one oil or gas well (Dwinnell, ¶0060 and ¶0017, geologic zone of interest is displayed and represents oil and gas production of oil and gas well). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was filed to have modified the teaching of Vestal in view of Annaiyappa and 
  	As per claim 19 as applied to claim 13 above, Vestal teaches, wherein the software application is configured to receive a voice command from the user (Vestal, ¶0113, receive user’s input/command such as audio/voice).
 	However, Vestal in view of Annaiyappa and IMES does not explicitly teach command related to a permit and display permit data associated with the voice command.
 	In the same field of endeavor, Dwinnell teaches command related to a permit and display permit data associated with the voice command (Dwinnell, ¶0056 and ¶0060, direction related to displaying permit number and classification (details) related to a rig). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was filed to have modified the teaching of Vestal in view of Annaiyappa and IMES to incorporate Dwinnell’s teaching of systems and methods by which investors in, and managers of, business activities taking place at remote sites, such as oil and gas drilling sites to obtain qualitative and quantitative information regarding those business activities (Dwinnell, ¶0009). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643